Mr. Chief Justice Johnson delivered the opinion of the Court. This was an application to the Circuit Court of Independence county to set aside sundry executions issued against the State Bank; and amongst others, one in favor of Noadiah Marsh. It is a well settled doctrine in this court that, before a party can be deprived of his legal rights by a judicial sentence, he shall have either an actual or constructive notice of the pendency of the proceeding against him. The petition filed discloses the names of certain persons who are to be affected by the proceeding, and consequently it was the unquestionable duty of the Bank to have notified them of the intended application, and having failed in this particular the Circuit Court had no right to take cognizance of the case and make an order in the premises. The record, it is true, contains notices, but they do not appear to have been legally executed upon the parties to be affected by them. They purport to have been executed by A. Alexander, but without any legal verification of the fact of service. Inasmuch as the service was not made by any officer known to the law it was absolutely essential to its validity that its truth should have been verified before some tribunal authorized by law to administer oaths. There is no error therefore in the decision of the Circuit Court, and it is in all things affirmed.